Sears-Collins, Justice,
concurring.
As the trial court has found Drust incompetent to stand trial, I agree with the majority opinion that the trial court properly ordered that Drust be transferred to the Department of Human Resources (DHR). OCGA § 17-7-130 (a). That subsection of § 17-7-130 clearly authorizes the transfer. I write only to emphasize that the DHR may be required to transfer Drust back to law enforcement officials of the committing court at the end of 90 days.
Section 17-7-130 (b) requires the DHR to determine, within 90 days of the transfer, if Drust is mentally competent to stand trial. Of course, if DHR finds Drust competent, then it must transfer him back to the committing court for trial. OCGA § 17-7-130 (b). If the DHR finds Drust incompetent, then it must determine whether Drust meets the criteria for civil commitment under Chapters 3 or 4 of Title 37. OCGA § 17-7-130 (c). If Drust does not meet the civil commitment standards, then § 17-7-130 (c) provides that the DHR must return Drust “to the court as provided for in subsection (e) of this Code section.” At that point, if the law enforcement officers of the committing jurisdiction still wish to detain Drust, then they must do so at their own expense.
Thus, although the DHR must, at this stage of the proceedings against Drust, either take custody of Drust itself or make alternative arrangements for his care, if, as the DHR alleges, it does not have the facilities to treat Drust, the DHR does in fact have the authority to transfer Drust back to the committing court if Drust remains incompetent and the DHR subsequently determines that Drust is not civilly committable.
Megan C. De Vorsey, Susan B. Forsling, for appellee.